
	
		II
		110th CONGRESS
		1st Session
		S. 499
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Salazar (for himself
			 and Mr. Allard) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow section 1031 treatment for exchanges involving certain mutual ditch,
		  reservoir, or irrigation company stock.
	
	
		1.Allowance of section 1031 treatment for
			 exchanges involving certain mutual ditch, reservoir, or irrigation company
			 stock
			(a)In generalSection 1031 of the Internal Revenue Code
			 of 1986 (relating to exchange of property held for productive use or
			 investment) is amended by adding at the end the following new
			 subsection:
				
					(i)Special rules for mutual ditch, reservoir,
				or irrigation company stockFor purposes of subsection (a)(2)(B), the
				term stocks shall not include shares in a mutual ditch, reservoir,
				or irrigation company if at the time of the exchange—
						(1)the mutual ditch, reservoir, or irrigation
				company is an organization described in section 501(c)(12)(A) (determined
				without regard to the percentage of its income that is collected from its
				members for the purpose of meeting losses and expenses), and
						(2)the shares in such company have been
				recognized by the highest court of the State in which such company was
				organized or by applicable State statute as constituting or representing real
				property or an interest in real
				property.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to transfers after the date of the enactment of this
			 Act.
			
